EXHIBIT 10.7

EXECUTION VERSION



 



SECOND OMNIBUS AMENDMENT AGREEMENT

 

This SECOND OMNIBUS AMENDMENT AGREEMENT (this “Amendment”), dated as of July 19,
2019 (the “Effective Date”), is entered into by and among APPLIED DNA SCIENCES,
INC., a Delaware corporation (the “Issuer”), APDN (B.V.I.) INC., a corporation
organized under the laws of the British Virgin Islands (the “Guarantor”, and
together with the Issuer, collectively, the “Grantors” and each a “Grantor”),
DELAWARE TRUST COMPANY, a Delaware corporation, as collateral agent (together
with its successors and assigns, in such capacity, the “Collateral Agent”) for
the benefit of the Buyers (defined below) and each of the investors listed on
Schedule I attached hereto (each, a “Buyer” and collectively, the “Buyers”; the
Buyers and the Collateral Agent are collectively, together with their successors
and assigns, collectively, the “Secured Parties”).

 

WITNESSETH:

 

WHEREAS, the Issuer and the Collateral Agent are parties to that certain
Security Agreement, dated as of October 19, 2018 (as amended to date and as the
same may be further amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), whereby the Issuer
granted a security interest in substantially all of its tangible and intangible
assets, whether real or personal property, now or hereafter acquired (the
“Issuer Collateral”), to the Collateral Agent for the ratable benefit of the
Secured Parties; and

 

WHEREAS, the Guarantor and the Collateral Agent are parties to that certain
Guaranty and Security Agreement, dated as of October 19, 2018 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Guaranty and Security Agreement” and together with the Security Agreement,
collectively, the “Security Agreements”), whereby the Guarantor granted a
security interest in substantially all of its tangible and intangible assets,
whether real or personal property, now or hereafter acquired (the “Guarantor
Collateral”, and together with the Issuer Collateral, collectively, the
“Collateral”), to the Collateral Agent for the ratable benefit of the Secured
Parties; and

 

WHEREAS, the Collateral Agent, the Grantors and the investors party thereto as
Buyers (the “Original Buyers”; each Buyer party hereto which is not an Original
Buyer is a “New Buyer”) are parties that certain Collateral Agency Agreement,
dated as of October 19, 2018 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Collateral Agency Agreement”),
whereby, among other things, the Original Buyers appointed the Collateral Agent
as the Secured Parties’ representative and agent with respect to the Collateral;
and

 

WHEREAS, the Grantors and the Secured Parties have previously amended each of
the Security Agreement, the Guaranty and Security Agreement and the Collateral
Agency Agreement pursuant to that certain Omnibus Amendment Agreement, dated as
of February 26, 2019; and

 

WHEREAS, the Grantors have requested and the Secured Parties, by their execution
and acknowledgement hereof, have each agreed, subject to the terms of this
Amendment, to further amend each of the Security Agreement, the Guaranty and
Security Agreement and the Collateral Agency Agreement (each a “Transaction
Document” and collectively, the “Transaction Documents”), as provided herein.

 



 

 

 

NOW, THEREFORE, the parties hereto hereby agree as follows, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and intending to be legally bound:

 

1.            Definitions. Capitalized terms used and not otherwise defined in
this Amendment shall have the respective meanings given to such terms in the
applicable Transaction Document.

 

2.            Joinder. Each New Buyer hereby becomes a Buyer under the terms of
the Collateral Agency Agreement and any other Transaction Document (as defined
in the Collateral Agency Agreement) to which any Buyer is a party (collectively,
the “Buyer Documents”), and appoints the Collateral Agent as provided in Section
1 of the Collateral Agency Agreement. Each New Buyer agrees that it hereby is,
and shall be deemed to be, and assumes the obligations of, a “Buyer” under each
of the Buyer Documents, including the joint and several indemnification
obligations in the Collateral Agency Agreement. Each New Buyer hereby agrees to
perform, comply with, and be subject to and bound by each of the terms and
provisions of each of the Buyer Documents jointly and severally with the other
Buyers party thereto.

 

3.            Amendment to the Collateral Agency Agreement.

 

(a)               the first “WHEREAS” clause of the Collateral Agency Agreement
is hereby amended and restated, in its entirety, as follows:

 

“WHEREAS, the Issuer and the Buyers are parties to (i) that certain Securities
Purchase Agreement, dated as of August 31, 2018 (the “August Securities Purchase
Agreement”, (ii) that certain Securities Purchase Agreement, dated as of
November 29, 2018, or (iii) that certain Securities Purchase Agreement, dated as
of July 16, 2019 (the “July Securities Purchase Agreement” and, together with
the August Securities Purchase Agreement and the November Securities Purchase
Agreement, collectively, the “Securities Purchase Agreement”), and certain other
agreements, documents and instruments executed and delivered in connection
therewith (together the Securities Purchase Agreement and this Agreement,
collectively, the “Transaction Documents”), pursuant to which the Issuer shall
be required to sell, and the Buyers shall purchase or have rights to purchase,
on a several and not joint basis, the principal amount of the notes issued
pursuant thereto (as such notes may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Notes”).”

 

(b)               Section 1(a) of the Collateral Agency Agreement is hereby
amended to adding the following sentence at the end of Section 1(a):

 

“The Collateral Agent further agrees that each Buyer may purchase additional
Notes from the Issuer pursuant to an amendment to each Buyer’s Note between such
Buyer and the Company.”

 



-2-

 

 

(c)               Section 1(a)(iii) of the Collateral Agency Agreement is hereby
amended and restated, in its entirety, as follows:

 

“(iii) take such other action or actions as the Collateral Agent may be directed
in writing from time to time by the holders of at least 50% of the outstanding
principal of the Company Notes (as defined in the Securities Purchase Agreement)
(the “Required Holders”) to create, perfect, preserve or maintain the Secured
Parties’ security interest in the Collateral or enforce any and all rights and
remedies, in whole or in part, available to the Secured Parties under the
Collateral Documents with respect to the Collateral. In furtherance of the
foregoing, the Collateral Agent hereby agrees to promptly take any other action
(x) required or directed in writing by the Required Holders from time to time in
order to maintain the perfection of, and preserve or protect, the Secured
Parties’ security interests in the Collateral, (y) necessary in any bankruptcy
or insolvency proceeding with respect to any Debtor to evidence the appointment
of the Collateral Agent hereunder and the perfection, preservation and
maintenance of the Collateral in favor of the Secured Parties or (z) permitted
or required to be taken by a secured party of record under the UCC and directed
in writing by the Required Holders from time to time in order to carry out more
effectively the purposes of this Agreement.”

 

(d)               Section 1(b) of the Collateral Agency Agreement is hereby
amended and restated, in its entirety, as follows:

 

“The Collateral Agent further agrees that (i) the Buyers shall, and are hereby
authorized to, file all initial financing statements against each Debtor with
respect to the Collateral, which financing statements shall list the Collateral
Agent as secured party of record thereon, and (ii) it will not amend, nor will
it consent the amendment of, any financing statements filed against any Debtor
with respect to the Collateral without the prior written consent of the Required
Holders (not to be unreasonably withheld, conditioned or delayed).”

 

(e)               The last sentence of Section 2(b) of the Collateral Agency
Agreement is hereby amended and restated, in its entirety, as follows:

 

“If the Collateral Agent shall not have received further instruction from the
Required Holders within 10 business days following the date on which the
Collateral Agent sent an Expiration Notice with respect to an Expiring Financing
Statement, the Collateral Agent shall be, and hereby is, authorized to file, in
the appropriate filing office, a continuation statement with respect to such
Expiring Financing Statement and shall provide evidence of the same to the
Buyers.”



 





-3-

 



 

(f)                Section 4 of the Collateral Agency Agreement is hereby
amended and restated, in its entirety, as follows:

 

“Section 4. Term; Termination. This Agreement shall remain in full force and
effect until its termination in accordance with this Section 4. The Buyers (by
an affirmative vote of the Required Holders) may, in their sole discretion,
terminate this Agreement and remove the Collateral Agent from its appointment
hereunder at any time by giving the Collateral Agent and the Debtors at least
thirty (30) days’ prior written notice. The Collateral Agent may terminate this
Agreement, and resign from its appointment hereunder, by giving the Buyers at
least thirty (30) days’ prior written notice. If the Collateral Agent at any
time shall resign, the Buyers shall (by an affirmative vote of the Required
Holders), within ten (10) days after such notice, appoint a successor Collateral
Agent which shall thereupon become the Collateral Agent hereunder and under the
Security Document. If no successor Collateral Agent shall have been so
appointed, and shall have accepted such appointment, within the above time frame
the retiring Collateral Agent may (but shall not be obligated to) appoint a
successor. Upon the acceptance of any appointment as Collateral Agent hereunder
by a successor Collateral Agent, such successor Collateral Agent shall be
entitled to receive from the retiring Collateral Agent such documents of
transfer and assignment as such successor Collateral Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring Collateral Agent. Regardless of
whether any such successor has been appointed and accepted such appointment, the
resigning Collateral Agent shall be discharged from its duties and obligations
under this Agreement following the expiration of such thirty (30) day notice
period. After the effective date of any retiring Collateral Agent’s resignation
hereunder as collateral agent, the provisions of this Agreement shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Collateral Agent under this Agreement.”

 

(g)               Section 7(g) of the Collateral Agency Agreement is hereby
amended and restated, in its entirety, as follows:

 

“(g) Unless otherwise provided in this Agreement, wherever this Agreement or the
Collateral Documents requires or provides for the consent, direction,
instructions or waiver of the Collateral Agent or for an act or thing to be done
in a manner or to be satisfactory to the Collateral Agent, the Collateral Agent
shall act hereunder and thereunder with the written consent of or under the
written instructions or written direction of the Required Holders. At any time
and from time to time, the Collateral Agent may require a written confirmation
of the Required Holders including the outstanding principal of the Company Notes
and the holders thereof as of such time.”

 



-4-

 

 

(h)               Section 10(a) of the Collateral Agency Agreement is hereby
amended and restated, in its entirety, as follows:

 

“(a) Extension. The Buyers and the Company hereby agree to extend all delivery
dates set forth in the Securities Purchase Agreement for the granting of liens
securing the Notes and the perfection of the security interests contemplated
therein for completion within a period of thirty (30) days from July 19, 2019,
as such period may be extended by the Collateral Agent, in its reasonable
discretion; provided, however, that, the Required Holders may agree in writing
to instruct the Collateral Agent not to perfect its security interest, for the
benefit of the Secured Parties, in certain types of Collateral if, in the
reasonable judgment of the Required Holders, the expense or process for
achieving such perfection is determined to be unduly burdensome.”

 

(i)                 Schedule 1 of the Collateral Agency Agreement is hereby
amended and restated, in its entirety in the form of Schedule 1 attached hereto.

 

4.            Amendment to the Security Agreement.

 

(a)               the Preamble of the Security Agreement is hereby amended and
restated, in its entirety, as follows:

 

“SECURITY AGREEMENT (as amended, supplemented, amended and restated or otherwise
modified from time to time, this “Agreement”) dated October 19, 2018 made by
APPLIED DNA SCIENCES, INC., a Delaware corporation with headquarters located at
50 Health Sciences Drive, Stony Brook, New York 11790 (the “Grantor”), in favor
of DELAWARE TRUST COMPANY, a Delaware corporation, as collateral agent (together
with any successor collateral agent, in such capacity, the “Collateral Agent”)
for the benefit of the investors listed on the Schedule of Buyers (each a
“Buyer” and collectively, the “Buyers”; the Buyers and the Collateral Agent are
collectively, with their respective successors and assigns, the “Secured
Parties”)) set forth in (i) the Securities Purchase Agreement, dated as of
August 31, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “August Securities Purchase Agreement”), (ii)
the Securities Purchase Agreement, dated as of November 29, 2018 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“November Securities Purchase Agreement”, or (iii) the Securities Purchase
Agreement, dated July 16, 2019 (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “July Securities Purchase
Agreement” and, together with the August Securities Purchase Agreement and the
November Securities Purchase Agreement, collectively, the “Securities Purchase
Agreement”), and the other Secured Parties.”

 



-5-

 

 

(b)               the second WHEREAS clause in each of Exhibits A and B of the
Security Agreement is hereby amended and restated, in its entirety, as follows:

 

“WHEREAS, Grantor is party to the (i) Securities Purchase Agreement, dated as of
August 31, 2018 (the “August Securities Purchase Agreement”), (ii) the
Securities Purchase Agreement, dated as of November 29, 2018 (the “November
Securities Purchase Agreement”), and (iii) the Securities Purchase Agreement,
dated as of July 16, 2019 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “July Securities Purchase Agreement”
and, together with the August Securities Purchase Agreement and the November
Securities Purchase Agreement, collectively, the “Securities Purchase
Agreement”), in each case, with the Buyers party thereto.”

 

(c)               Schedule XI (Excluded Assets) of the Security Agreement is
hereby amended and restated, in its entirety, as follows:

 

“Excluded Assets

  · the Equity Interests in Applied DNA Sciences India Private Limited, a
corporation formed under the laws of India, owned by the Grantor;   · the Equity
Interests in APDN (B.V.I.) Inc., a corporation formed under the laws of the
British Virgin Islands, owned by the Grantor;   · 20% of the Equity Interests in
LineaRX, Inc., a Delaware corporation (“LineaRX”), owned by the Grantor; and   ·
all Excluded Accounts.”
 
 
 
         



 

5.            Amendment to the Guaranty and Security Agreement.

 

(a)               the Preamble of the Guaranty and Security Agreement is hereby
amended and restated, in its entirety, as follows:

 

“GUARANTY AND SECURITY AGREEMENT (as amended, supplemented, amended and restated
or otherwise modified from time to time, this “Agreement”) dated October 19,
2018 made by APDN (B.V.I.) INC., a corporation organized under the laws of the
British Virgin Islands (the “Grantor”), in favor of DELAWARE TRUST COMPANY, a
Delaware corporation, as collateral agent (together with any successor
collateral, in such capacity, the “Collateral Agent”) for the benefit of the
investors listed on the Schedule of Buyers (each a “Buyer” and collectively, the
“Buyers”; the Buyers and the Collateral Agent are collectively, with their
respective successors and assigns, the “Secured Parties”)) set forth in (i) the
Securities Purchase Agreement, dated as of August 31, 2018 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “August
Securities Purchase Agreement”), (ii) the Securities Purchase Agreement, dated
as of November 29, 2018 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “November Securities Purchase
Agreement”) and (iii) the Securities Purchase Agreement, dated as of July 16,
2019 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “July Securities Purchase Agreement” and, together with the
August Securities Purchase Agreement and the November Securities Purchase
Agreement, collectively, the “Securities Purchase Agreement”), and the other
Secured Parties.”

 



-6-

 

 

(b)               the second WHEREAS clause in each of Exhibits A and B of the
Guarantor IP Security Agreement is hereby amended and restated, in its entirety,
as follows:

 

“WHEREAS, Grantor is a wholly owned subsidiary of APPLIED DNA SCIENCES, INC., a
Delaware corporation (the “Company”), and the Company is party to the (i)
Securities Purchase Agreement, dated as of August 31, 2018 (the “August
Securities Purchase Agreement”), (ii) the Securities Purchase Agreement, dated
as of November 29, 2018 (the “November Securities Purchase Agreement” and (iii)
the Securities Purchase Agreement, dated as of July 16, 2019 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“July Securities Purchase Agreement” and, together with the August Securities
Purchase Agreement and the November Securities Purchase Agreement, collectively,
the “Securities Purchase Agreement”), in each case, with the Buyers party
thereto.”

 

6.            Ratification. This Amendment shall be construed in connection with
and as a part of each of the Security Agreement, the IP Security Agreement, the
Guaranty and Security Agreement, the Guarantor IP Security Agreement and
Collateral Agency Agreement, as applicable, and, except as expressly amended by
this Amendment, all terms, conditions, covenants, representations and warranties
contained in the Security Agreement, the IP Security Agreement, the Guaranty and
Security Agreement, the Guarantor IP Security Agreement and Collateral Agency
Agreement, respectively, are hereby ratified and shall be and remain in full
force and effect. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Amendment may refer to the Security Agreement, the IP Security Agreement, the
Guaranty and Security Agreement, the Guarantor IP Security Agreement and
Collateral Agency Agreement, as applicable, without making specific reference to
this Amendment, but nevertheless all such references shall include this
Amendment.

 

7.            Parties Bound. This Amendment shall be binding on and inure to the
benefit of (i) each Grantor and (ii) the Secured Parties, as well as each of
their respective heirs, executors, administrators, legal representatives,
successors and assigns, except as otherwise expressly provided for herein.

 



-7-

 

 

8.            Counterparts and Signatures. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original, and all of which taken together shall constitute but
one and the same instrument. The transmission or receipt of a facsimile or
similar communication being a reproduction of a party’s signature or initial
shall produce the same legal result as the transmission or receipt of an
original signature or initial.

 

9.            Severability of Provisions. Any provision of this Amendment which
is prohibited and unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibitive or enforceability
without invalidating the remaining provisions hereof or affecting the validity
or enforceability of such provisions in any other jurisdiction.

 

10.          Section Headings. The Section headings used in this Amendment are
for convenience only and shall not affect the construction of this Amendment.

 

11.          Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

12.          Instruction to Collateral Agent. Each of the Buyers, by its
acknowledgement hereof, hereby directs the Collateral Agent to execute and
deliver this Amendment, and authorizes the Collateral Agent to take action as
agent on its behalf and to exercise such powers and discretion under the
Security Agreement, the Guaranty and Security Agreement and the Collateral
Agency Agreement and the other Transaction Documents (as defined in the
Collateral Agency Agreement) as are delegated to the Collateral Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental. This Section 12 is solely for the benefit of the Collateral Agent
and the Buyers and neither the Grantor nor any other Person shall have rights as
a third party beneficiary of the provisions in this Section 12.

 

13.          Costs and Expenses. Without limiting any expense or indemnity
provisions set forth in the Security Agreement, the Guaranty and Security
Agreement and the Collateral Agency Agreement or any other Transaction Document,
the Grantor agrees to pay on demand all reasonable and documented out-of-pocket
expenses, fees, and disbursements (including reasonable and documented
attorneys’ fees and expenses) of the Collateral Agent and the Buyers in
connection with the negotiation, preparation, execution, delivery and
administration of this Amendment.

 

[remainder of page intentionally left blank]

 



-8-

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

  GRANTORS:       APPLIED DNA SCIENCES, INC., a Delaware corporation       By:
/s/ Beth Jantzen   Print Name: Beth Jantzen, CPA   Its: Chief Financial Officer
      APDN (B.V.I.) INC., a corporation formed under the laws of the British
Virgin Islands       By: /s/ James A. Hayward   Print Name: James A. Hayward  
Its: Authorized Signatory

  

[Signatures Continue on Following Page]

 



Signature Page to Second Omnibus Amendment Agreement



 





 



 

  COLLATERAL AGENT       DELAWARE TRUST COMPANY,   as Collateral Agent       By:
/s/ Alan R. Halpern   Name: Alan R. Halpern   Title: Vice President

 

 

[Signatures Continue on Following Page]

 

Signature Page to Second Omnibus Amendment Agreement

 





 

 

ACKNOWLEDGED AND CONSENTED TO BY BUYERS:

 

By: /s/ James A. Hayward   Print Name: James A. Hayward       By: /s/ Judith
Murrah   Print Name: Judith Murrah       By: /s/ Yavoc Shamash   Print Name:
Yavoc Shamash       By: /s/ Robert Catell   Print Name: Robert Catell       By:
/s/ Elizabeth Schmalz Ferguson   Print Name: Elizabeth Schmalz Ferguson      
By: /s/ Gregg Baldwin   Print Name: Gregg Baldwin       By: /s/ William
Montgomery   Print Name: William Montgomery       By: /s/ Johnette van Eeden  
Print Name: Johnette van Eeden       By: /s/ John G. Cartier   Print Name: John
Cartier       By: /s/ Wayne Buchen   Print Name: Wayne Buchen  

 



Signature Page to Second Omnibus Amendment Agreement



 





 

 

ACKNOWLEDGED AND CONSENTED TO BY BUYERS (continued):

 

Delabarta II       By: /s/ John Bitzer III   Print Name: John F. Bitzer III  
Title: President       The Rodgers Living Trust Dated April 7, 1995       By:
/s/ Jay D. Rodgers   Print Name: Jay D. Rodgers   Title: Trustee       Dillon
Hill Capital, LLC       By: /s/ Bruce Grossman   Print Name: Bruce Grossman  
Title: Chief Executive Officer  

 



Signature Page to Second Omnibus Amendment Agreement



 





 



 



SCHEDULE I
SCHEDULE OF BUYERS

 

Buyer   Address for Notices James A. Hayward   1 Emmet Drive, Stony Brook, NY
11790 and 50 Health Sciences Drive, Stony Brook, NY 11790       Judith Murrah  
8 Old Post Lane, Saint James, NY 11780       Delabarta II   c/o Delaware
Corporate Management, 1105 North Market Street, Suite 1300, Wilmington, DE 19801
      Yavoc Shamash   7 Quaker Hill Road, Stony Brook, NY 11790       Robert
Catell   62 Osborne Road, Garden City, NY 11530       Elizabeth Schmalz Ferguson
  101 Jersey Avenue, Spring Lake, NJ 07762       The Rodgers Living Trust Dated
April 7, 1995   1277 Porter Road, Flower Mound, TX 75022       Gregg Baldwin  
3391 Ichabod Way, The Villages, FL 32163       William Montgomery   34211 Seavey
Loop Road, Eugene, OR 97405       Johnette van Eeden   451 Westpark Way, Suite
5, Euless, TX 76040       John Cartier   P.O. Box East Hampton, NY 11937      
Wayne Buchen   50 Health Sciences Drive, Stony Brook, NY 11790       Dillon Hill
Capital, LLC   200 Business Park Drive, Ste 306, Armonk, NY 10504

 

Schedule I to Second Omnibus Amendment Agreement



 





 

 

